Battle, J. On the 14th day of March, 1884, T. W. Hemingway rented a farm from J. W. Dickinson, and executed to him a promissory note, and thereby promised to pay him, on the 15th of November, 1884, the sum of $5°° for the rent of the farm, and for the use of four horses and mules and plows and gear on the place. Hemingway raised a crop of cotton on the farm during the' time for which he rented it. Dickinson assigned the note to Thos. H. Allen & Co., as collateral security for a debt he owed them. Afterwards and before he redeemed it Hemingway sold eight bales of his cotton crop to Plarris & Cotham, who, at the time of their purchase, had notice that the note Hemingway had given for rent was unpaid. Afterwards Dickinson redeemed the note. Did Harris & Cotham acquire the eight bales of cotton free from and unencumbered by Dickinson’s lien for rent?  1. Landlord’s Assignment of ren note.  It has been held by this court that the law gives to the landowner a lien on the crop of the tenant for rent for his personal benefit, and that it does not pass to the assignee of the note for rent; and that when the note of a tenant is assigned to a creditor of the landlord, to be held as collateral security for a debt, and the landlord thereafter redeems the note, and the same is redelivered by the creditor to him, the debt for rent and the right to enforce satisfaction thereof out of the crop of the tenant, reunited in the landlord. Roberts v. Jacks, 31 Ark., 597; Bernays v. Field, 29 Ark., 218; Varner v. Rice, 39 Ark., 344. The effect of the assignment of the note as a collateral security for a debt is not to divest the landlord of all interest and property in the note. He still has an interest in the note, and, as an incident to this interest, a lien on the crop of the tenant, subject to be enforced when the note is redeemed. The lien and the right to enforce it remain dormant or suspended until the debt is redeemed, when both reunite in the landlord. The lien being still alive while the note for rent is held as a collateral security, the purchase of the crop of the tenant, or any part of it, by third parties, with notice that the note remains unpaid, will not defeat the right to enforce it against the crop purchased, or the proceeds of the sale thereof, when the landlord regains the possession of it and the right to hold, control and use it, as his own unencumbered property.. 2. Same: Liability of tenant’s vender. Practice. Harris & Cotham are liable to Dickinson on account of the eight bales of cotton, the same having been disposed of by them. One hundred dollars were paid by them on the note-The proceeds of the eight bales of cotton amount to $301.79. Dickinson is entitled to recover of them the $301.79, less the $100 paid on the note, if there be so much due him for rent, and if not, so much of the rent as remains unpaid. But it does not appear from the evidence how much of the note was given for rent. It is evident, however, that a part of the rent still remains unpaid; how much the evidence does not disclose. The decree of the court below is, therefore, reversed, and this cause is remanded, with instructions to the court to ascertain, through a master appointed for that purpose, what proportion of the note was given for rent of land, and the amount due on such proportion, and to render judgment against Harris & Cotham according to this opinion, and for other proceedings.